DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 1, 2022 has been entered.
 EXAMINER'S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Patrick E. Brennan (56,511) on June 7, 2022.
The application has been amended as follows: 
Amend Claims 1, 16, and 31 as recited below.
Claim 1. A process for delineating a population of electrode structures in a web, the web comprising an electrically conductive layer having opposing front and back surfaces and an electrochemically active material layer on the front surface, the back surface, or on both of the front and back surfaces, the web having a down-web direction and a cross- web direction, the down-web and cross-web directions being orthogonal to each other, the process comprising: 
controlling a tension of the web in the down-web direction while forming a series of weakened tear patterns in the web in the down-web direction, the cross-web direction, or each of the cross-web and down-web directions that delineate members of the electrode structure population without releasing the delineated members from the web, wherein the delineated members are individually bounded, at least in part, by a member of the series of weakened tear patterns that is adapted to facilitate separation of delineated members, individually, from the web by an application of a force, 
forming a population of tie bars between at least some of the delineated members of the electrode structure population, each of the tie bars being sized to provide additional structural stiffness to the web, the web with the delineated members and the population of tie bars having a strength of 10% to 75% of a strength of unmachined web in the web direction and a strength of 5% to 30% of the strength of an unmachined web in the cross- web direction; and 
forming a series of alignment features in the web that are disposed in the cross-web or down-web direction relative to the delineated members, the alignment features being adapted for locating delineated members of the electrode structure population, individually, in the web.

Claim 16. The process of claim 20, wherein the laser machining comprises forming a series of outer perforations and a series of inner perforations, the outer perforations having a lower rupture strength than the inner perforations.

Claim 31. A process for delineating a population of electrode structures in a web, the web comprising an electrically conductive layer having opposing front and back surfaces and an electrochemically active material layer on the front surface, the back surface, or on both of the front and back surfaces, the web having a down-web direction and a cross- web direction, the down-web and cross-web directions being orthogonal to each other, the process comprising: 
controlling a tension of the web in the down-web direction while forming a series of weakened tear patterns in the web in both the cross-web direction and down-web direction that delineate members of the electrode structure population without releasing the delineated members from the web, wherein the delineated members are individually bounded, at least in part, by a member of the series of weakened tear patterns that is adapted to facilitate separation of delineated members, individually, from the web by an application of a force; 
forming a population of tie bars between at least some of the delineated members of the electrode structure population, each of the tie bars being sized to provide additional structural stiffness to the web, the web with the delineated members and the population of tie bars having a strength of 10% to 75% of a strength of unmachined web in the web direction and a strength of 5% to 30% of the strength of an unmachined web in the cross- web direction; and 
cutting a series of alignment features in the web that are disposed in the cross-web or down-web direction relative to the delineated members, the alignment features being adapted for locating delineated members of the electrode structure population, individually, in the web, each of the alignment features being defined by a through-hole.
Election/Restrictions
Claims 1 and 31 are allowable. The restriction requirement of Groups I-III, as set forth in the Office Action dated January 13, 2022, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Groups II-III is entirely withdrawn. Claims 12-13, 16-, 18, 20-26, and 30, directed to nonelected Groups II-III, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Response to Arguments
Applicant’s arguments filed June 1, 2022, with respect to amended Claims 1 and 31 have been fully considered and are persuasive. The rejection of Claims 1 and 31 has been withdrawn. 
Allowable Subject Matter
Claims 1-13, 16, 18, 20-26, and 30-34 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1 and 31 are directed towards a process for delineating a population of electrode structures in a web comprising, among additional limitations, 
forming a series of weakened tear patterns in the web in the down-web direction, the cross-web direction, or each of the cross-web and down-web directions that delineate members of the electrode structure population without releasing the delineated members from the web, wherein the delineated members are individually bounded, at least in part, by a member of the series of weakened tear patterns that is adapted to facilitate separation of delineated members, individually, from the web by an application of a force, and 
forming a population of tie bars between at least some of the delineated members of the electrode structure population, each of the tie bars being sized to provide additional structural stiffness to the web, the web with the delineated members and the population of tie bars having a strength of 10% to 75% of a strength of unmachined web in the web direction and a strength of 5% to 30% of the strength of an unmachined web in the cross- web direction; and forming a series of alignment features in the web that are disposed in the cross-web or down-web direction relative to the delineated members, the alignment features being adapted for locating delineated members of the electrode structure population, individually, in the web.
The closest prior art is considered to be Betzitza et al. (DE 10-2018-203033A1, see also the EPO machine generated English translation provided with the Office Action dated February 18, 2022), and further in view of Sung et al. (KR 2013-0105001, see also the EPO machine generated English translation provided with the Office Action dated February 18, 2022) and Suzuki (JP 2004-351500A, see also the EPO machine generated English translation provided with the Office Action dated February 18, 2022).
Regarding Claims 1 and 31, modified Betzitza discloses substantially all of the limitations as set forth in the prior Office Action dated April 22, 2022.
Specifically, modified Betzitza discloses in Figs. 2a-d of Betzitza forming a series of weakened tear patterns (206 of Betzitza) in the web (200, 104 of Betzitza) in the cross-web direction that delineate members of the electrode structure population (102 of Betzitza) without releasing the delineated members from the web (200, 104 of Betzitza), wherein the delineated members are individually bounded, at least in part, by a member (212 of Betzitza) of the series of weakened tear patterns (206 of Betzitza) that is adapted to facilitate separation of delineated members, individually, from the web (200, 104 of Betzitza) by an application of a force (Figs. 2c-d, [0028]-[0031] of Betzitza, see members 212 of the series of weakened tear patterns 206 that are permanently deformed and consequently facilitate separation of individual delineated members of the electrode structure population 102 during tearing or cutting (i.e. by application of a force)).
Modified Betzitza remains silent regarding forming a population of tie bars between the at least some delineated members of the electrode structure population and consequently does not disclose such nor each of the tie bars being sized to provide additional structural stiffness to the web, the web with the delineated members and the population of tie bars having a strength of 10% to 75% of a strength of unmachined web in the web direction and a strength of 5% to 30% of the strength of an unmachined web in the cross- web direction; and forming a series of alignment features in the web that are disposed in the cross-web or down-web direction relative to the delineated members, the alignment features being adapted for locating delineated members of the electrode structure population, individually, in the web.
The Examiner notes that the instant specification discloses wherein the use of specifically sized tie bars provide additional structural stiffness to the web during processing ([0113]).
Specifically, the Examiner notes that the instant specification discloses wherein the claimed process improves the speed of manufacture of the population of electrode structures while retaining or improving battery capacity and battery longevity, and reducing the occurrences of defects during the manufacturing process ([0068]).
It would not have been obvious to one of ordinary skill in the art to form a population of tie bars between at least some of the delineated members of the electrode structure population of modified Betzitza, each of the tie bars being sized to provide additional structural stiffness to the web, the web with the delineated members and the population of tie bars having a strength of 10% to 75% of a strength of unmachined web in the web direction and a strength of 5% to 30% of the strength of an unmachined web in the cross- web direction; and forming a series of alignment features in the web that are disposed in the cross-web or down-web direction relative to the delineated members, the alignment features being adapted for locating delineated members of the electrode structure population, individually, in the web, as called for in the claimed invention, as such was neither disclosed nor recognized by the prior art and therefore the skilled artisan would not have been motivated to do so nor would have had reasonable expectation that such would successfully provide additional structural stiffness to the web, thereby improving the speed of manufacture of the population of electrode structures while retaining or improving battery capacity and battery longevity, and reducing the occurrences of defects during the manufacturing process, as achieved by the claimed invention.
In light of the above, the closest prior art fails to disclose, teach, suggest, or render obvious the claim limitation “forming a population of tie bars between at least some of delineate members of the electrode structure population, each of the tie bars being sized to provide additional structural stiffness to the web, the web with the delineate members and the population of tie bars having a strength of 10% to 75% of a strength of unmachined web in the web direction and a strength of 5% to 30% of the strength of an unmachined web in the cross- web direction” in combination with all of the other claim limitations taken as a whole.
Claims 2-13, 16, 18, 20-26, 30 and 32-34 are dependent on Claims 1 and 31 respectively, and therefore are allowable for the reasons set forth above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY WYLUDA whose telephone number is (571)272-4381. The examiner can normally be reached Monday-Thursday 7 AM - 3 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.W./Examiner, Art Unit 1725                                                                                                                                                                                                        June 7, 2022

/CHRISTOPHER P DOMONE/Primary Patent Examiner, Art Unit 1725                                                                                                                                                                                                        
June 13, 2022